Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                         U.S. Magistrate Judge S. Kato Crews

  Civil Action No. 20-cv-03678-PAB-SKC

  ELIJAH MCKNIGHT,

        Plaintiff,

  v.

  SHERIFF TYLER BROWN, in his official capacity;
  DEPUTY JUSTIN YANTISS, individually and in his official capacity;
  DEPUTY ANDREW DeVRIES, individually and in his official capacity;
  MARSHALL CLOUD, individually and in his official capacity;
  NICK NATALI, individually and in his official capacity;
  STEPHEN MONROE, individually and in his official capacity;
  SOUTH METRO FIRE RESCUE,

        Defendants.


                       ORDER RE: MOTION TO STAY [#32]


        Plaintiff Elijah McKnight brings this 42 U.S.C. § 1983 action based on his

  encounter with the Arapahoe County Sheriff and South Metro Fire Rescue

  Defendants, which resulted in Plaintiff being injected with 500mg of Ketamine. [#24.]

  Defendants have moved to dismiss the claims against them, and the Individual

  Defendants have asserted the qualified immunity defense. [#27 and #30.] Based on

  this defense, Defendants seek a complete stay of discovery pending the outcome of

  their Motions. [#32.] The Court has reviewed the Motion, related briefing, and

  relevant law. No hearing is necessary. For the following reasons, the Motion to Stay



                                            1
Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 2 of 6




  is DENIED.

                                   LEGAL STANDARD

        The Federal Rules of Civil Procedure do not provide for the stay of proceedings

  while a motion to dismiss is pending. Instead, Rule 1 instructs that the Federal Rules

  of Civil Procedure “shall be construed and administered to secure the just, speedy,

  and inexpensive determination of every action.” The decision to issue a protective

  order and thereby stay discovery is within the sound discretion of the trial court. See

  Diaz v. Paul J. Kennedy Law Firm, 289 F.3d 671, 674 (10th Cir. 2002). But stays are

  the exception in this judicial district, not the rule. Bustos v. United States, 257 F.R.D.

  617, 623 (D. Colo. 2009) (“This District generally disfavors stays of discovery.”). Thus,

  “[t]he right to proceed in court should not be denied except under the most extreme

  circumstances.” Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt.,

  713 F.2d 1477, 1484 (10th Cir. 1983).

        Upon a showing of good cause, a protective order is appropriate to stay

  discovery to “protect a party or person from annoyance, embarrassment, oppression,

  or undue burden or expense.” Fed. R. Civ. P. 26(c). Courts consider the propriety of a

  stay by balancing five factors: (1) Plaintiff’s interests in proceeding expeditiously and

  the potential prejudice to Plaintiff of a delay; (2) the burden on the Defendants if no

  stay is issued; (3) the convenience to the court; (4) the interests of non-parties; and,

  (5) the public interest. See String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-

  cv-01934-LTB-PAC, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006).



                                              2
Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 3 of 6




                                      DISCUSSION

        Defendants base their request primarily upon their assertion of qualified

  immunity. The Tenth Circuit has explained that because “[q]ualified immunity is an

  entitlement not to stand trial or face the other burdens of litigation,” pretrial matters

  such as discovery should “be avoided if possible.” Martin v. County of Santa Fe, 626

  F. App’x 736, 740 (10th Cir. 2015) (quoting Jiron v. City of Lakewood, 392 F.3d 410,

  414 (10th Cir. 2004) (emphasis in original)). But asserting a qualified immunity

  defense is not necessarily “a bar to all discovery.” Rome v. Romero, 225 F.R.D. 640,

  643 (D. Colo. 2004). “There are certain circumstances when discovery is permissible

  despite an assertion of qualified immunity, including cases alleging official-capacity

  claims, requests for injunctive (as opposed to monetary) relief, and claims against

  entities, not individuals.” Estate of McClain by and through McClain v. City of

  Aurora, Colorado, No. 20-cv-2389-DDD-NRN, 2021 WL 307505, at *2 (D. Colo. Jan.

  29, 2021).

        In addition, “in some circumstances discovery should proceed ‘to elicit facts

  pertinent to the defense.’” Est. of Ronquillo by & through Sanchez v. City & Cty. of

  Denver, No. 16-CV-01664-CMA-NYW, 2016 WL 10842586, at *4 (D. Colo. Nov. 14,

  2016) (quoting Rome v. Romero, 224 F.R.D. 640, 643). See also Currier v. Doran, 242

  F.3d 905, 914 (10th Cir. 2001) (although qualified immunity protects public officials

  “from the costs associated with defending against lawsuits, particularly baseless

  ones, it d[oes] not follow that a defendant’s claim of qualified immunity c[an] always



                                              3
Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 4 of 6




  be resolved before at least some discovery [is] conducted”). The Court does not make

  any factual findings in the context of determining the Motion to Stay. But it is clear

  from even a cursory review of the briefing on the Motions to Dismiss that there is

  potential for disputed facts as to how the night’s events unfolded and whether the

  Individual Defendants acted reasonably. This militates against a stay of discovery.

        The Court also concludes, on balance, the String Cheese factors support

  proceeding with discovery. Plaintiff has an undeniably strong interest in proceeding

  through discovery. “Like the government official who rightfully invokes the defense

  of qualified immunity, a private citizen is entitled to claim the timely protection of

  the law.” Sanchez v. Hartley, No. 13-cv-01945-WJM-CBS, 2016 WL 7176718, at *7

  (D. Colo. Apr. 26, 2016). This case is entering its eighth month, and the incident at

  issue took place two years ago. The briefing regarding the Motions to Dismiss has

  only recently been completed, and a ruling on those motions will take some time for

  Chief Judge Philip A. Brimmer to complete. The Plaintiff in this case spent three

  days unconscious and required machine assistance to help him breathe. He is

  deserving of answers regarding why this happened and whether anyone is to be held

  responsible.

        The Court also concludes any burden on Defendants does not outweigh

  Plaintiff’s interest in proceeding expeditiously. Defendants contend they will face

  undue burden if forced to proceed with discovery but offer no explanation of that

  burden beyond the case law generally discussing qualified immunity. And although



                                            4
Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 5 of 6




  they seek dismissal of the claims, the entity defendants are not entitled to the

  protections afforded by qualified immunity. Furthermore, Defendant Cloud, who

  allegedly injected Plaintiff with Ketamine, filed a partial answer in this case and

  discovery will continue with respect to the answered claims. Given the allegations of

  the night’s events, it is likely at least some of the other Individual Defendants would

  be deposed regarding Cloud’s liability. Any additional questions as to their own

  potential liability would be minimal. Estate of McClain, 2021 WL 307505, at *4.

        Third, the Court must consider its own convenience. Ill-advised stays can

  inconvenience the court by making the “docket less predictable and, hence, less

  manageable.” Stone v. Vail Resorts Dev. Co., No. 09-cv-02081-WYD-KLM, 2010 WL

  148278, at *3 (D. Colo. Jan. 7, 2010). However, a stay allows the Court to avoid

  expending resources when a pending motion may dispose of an action in its entirety.

  Id. As noted above, Defendant Cloud has filed a partial answer to the claims against

  him. Therefore, even if the Motions to Dismiss are granted, the Plaintiff’s case will

  continue, at least in part, and the Court will inevitably expend judicial resources on

  this matter. The interests of judicial economy weigh against a stay.

        Finally, although Defendants are dismissive of the “lofty” public interest in the

  prompt and efficient handling of litigation, they do not address Plaintiff’s argument

  regarding the public’s interest in the use of Ketamine by first responders. The Court

  takes judicial notice of the local and national attention this issue has garnered. To be

  sure, this is not the only case in this district (involving the use of Ketamine) to arise



                                             5
Case 1:20-cv-03678-PAB-SKC Document 48 Filed 08/10/21 USDC Colorado Page 6 of 6




  during the week of August 18, 2019. The case of Estate of McClain by and through

  McClain v. City of Aurora, Colorado, involves a similar fact pattern, albeit with the

  City of Aurora Police Department.1 This Court agrees with Magistrate Judge N. Reid

  Neurieter that, “it is not in the interest of the public or in the interest of justice to

  ‘put on the back burner’ discovery in a case that raises significant questions about

  [Arapahoe County’s] policing and paramedic practices.” Estate of McClain, 2021 WL

  307505, at *4.

          To the extent Defendants have particularized concerns regarding burdens from

  a specific discovery request, this Court will address such arguments at that time and

  pursuant to its practice standards regarding discovery disputes.

                                            ***

          For the foregoing reasons, Defendants’ Motion to Stay is DENIED.



  DATED:         August 10, 2021
                                                  BY THE COURT



                                                  _____________________________
                                                  S. Kato Crews
                                                  U.S. Magistrate Judge




  1   The City of Aurora is in Arapahoe, Adams, and Douglas Counties, Colorado.

                                             6
